DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments and Arguments
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 1-6 and 8-24 are pending.
Claims 4 and 10-24, drawn to non-elected inventions and non-elected species are withdrawn from examination.  
Claim 7 has been cancelled.
	Claims 1-3, 5, 6, 8 and 9 are examined on the merits with species, chemotherapeutic agent; and a. the method of claim 1 without an additional diagnostic assay.





Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 101
4.	The claimed invention (claim 7) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract) without significantly more is withdrawn in light of Applicants’’ cancellation of claim 7, see In the Claims and Remarks submitted April 26, 2021. 

Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 1-3, 5, 6, 8 and 9 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hellstrom et al., US Patent No. 7,270,960 B2 (issued September 18, 2007) is withdrawn in light of Applicants’ amendment to claim 1, see In the Claims submitted April 26, 2021.  Claim 7 has been cancelled.

6.	The rejection of claim(s) 1-3, 5, 6 and 8 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cheek et al., US 7,846,692 B2 (filed March 7, 2008/ IDS reference 3 on sheet 1 submitted February 1, 2018) is withdrawn in light of Applicants’ amendment to claim 1, see In the Claims, as well as the arguments (see pages 6 and 7) presented in the Remarks submitted April 26, 2021.  Claim 7 has been cancelled.


New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


8.	Claim(s) 1-3, 5, 6, 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hellstrom et al., US Patent No. 7,270,960 B2 (issued September 18, 2007), as evidenced by Piver (Cancer 54: 2706-2715, 1984).  Hellstrom discloses a method for determining “…the presence of a malignant condition in a subject comprising detecting in a biological sample from the subject the presence of an antibody that immunospecifically binds to a HE4a antigen protein”, see column 7, lines 53-57; and column 8, lines 12-19.  With the detection of said antibody, is the detection of the presence of HE4-expression cells.  The malignant condition is cancer and in particular ovarian carcinoma, see column 1, lines 20-23.  Biological samples obtained from subjects include blood, serum, plasma, urine, saliva, vaginal secretions, ascites fluid, pleural fluid, as well as sera samples from patients with early disease, see paragraph bridging columns 23 and 24; and column 36, line 50-column 37, line 3.  As evidenced by Piver early staged ovarian disease are stage I and stage II, see abstract; page 2707; and page 2708, Table 3.

“In some embodiments of the invention, detection of binding of the antibody to an antigenic determinant comprises detection of a radionuclide. In other embodiments, detection of binding of the antibody to an antigenic determinant comprises detection of a fluorophore. In another embodiment, detection of binding of the antibody to an antigenic determinant comprises detection of a binding event between an avidin molecule and a biotin molecule and in another embodiment detection of binding of the antibody to an antigenic determinant comprises detection of a binding event between a streptavidin molecule and a biotin molecule. In certain embodiments detection of binding of the antibody to an antigenic determinant comprises spectrophotometric detection of a product of an enzyme reaction. In some embodiments of the invention, the at least one antibody is detectably labeled, while in certain other embodiments the at least one antibody is not detectably labeled and detection of binding of the antibody to an antigenic determinant is indirect.”, see column 5, lines 4-22.
Hellstrom also discloses treating the malignant condition that expresses HE4, see column 9, lines 22-34; column 36, line 50-column 37, line 18.
RESULT 1 from 1.rni database.
US-10-233-150-10
; Sequence 10, Application US/10233150
; Patent No. 7270960
; GENERAL INFORMATION:
;  APPLICANT: Schummer, Michel
;  APPLICANT:  Hellstrom, Ingegerd
;  APPLICANT:  Hellstrom, Karl Erik
;  APPLICANT:  Ledbetter, Jeffrey A.
;  APPLICANT:  Hayden-Ledbetter, Martha
;  TITLE OF INVENTION: DIAGNOSIS OF CARCINOMAS
;  FILE REFERENCE: 730033.412
;  CURRENT APPLICATION NUMBER: US/10/233,150
;  CURRENT FILING DATE:  2002-09-09
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: FastSEQ for Windows Version 4.0

;   LENGTH: 486
;   TYPE: DNA
;   ORGANISM: Homo sapiens
US-10-233-150-10

  Query Match             100.0%;  Score 486;  DB 8;  Length 486;
  Best Local Similarity   100.0%;  
  Matches  486;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGAGAGAAAGCGGCCGCACCCCGCCCGGCATAGCACCATGCCTGCTTGTCGCCTAGGCCC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 TGAGAGAAAGCGGCCGCACCCCGCCCGGCATAGCACCATGCCTGCTTGTCGCCTAGGCCC 60

Qy         61 GCTAGCCGCCGCCCTCCTCCTCAGCCTGCTGCTGTTCGGCTTCACCCTAGTCTCAGGCAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GCTAGCCGCCGCCCTCCTCCTCAGCCTGCTGCTGTTCGGCTTCACCCTAGTCTCAGGCAC 120

Qy        121 AGGAGCAGAGAAGACTGGCGTGTGCCCCGAGCTCCAGGCTGACCAGAACTGCACGCAAGA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AGGAGCAGAGAAGACTGGCGTGTGCCCCGAGCTCCAGGCTGACCAGAACTGCACGCAAGA 180

Qy        181 GTGCGTCTCGGACAGCGAATGCGCCGACAACCTCAAGTGCTGCAGCGCGGGCTGTGCCAC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GTGCGTCTCGGACAGCGAATGCGCCGACAACCTCAAGTGCTGCAGCGCGGGCTGTGCCAC 240

Qy        241 CTTCTGCTCTCTGCCCAATGATAAGGAGGGTTCCTGCCCCCAGGTGAACATTAACTTTCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 CTTCTGCTCTCTGCCCAATGATAAGGAGGGTTCCTGCCCCCAGGTGAACATTAACTTTCC 300

Qy        301 CCAGCTCGGCCTCTGTCGGGACCAGTGCCAGGTGGACAGCCAGTGTCCTGGCCAGATGAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 CCAGCTCGGCCTCTGTCGGGACCAGTGCCAGGTGGACAGCCAGTGTCCTGGCCAGATGAA 360

Qy        361 ATGCTGCCGCAATGGCTGTGGGAAGGTGTCCTGTGTCACTCCCAATTTCTGAGCTCCGGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ATGCTGCCGCAATGGCTGTGGGAAGGTGTCCTGTGTCACTCCCAATTTCTGAGCTCCGGC 420

Qy        421 CACCACCAGGCTGAGCAGTGAAGATAGAAAGTTTCTGCCTGGCCCTGCAGCGTGTTACAG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CACCACCAGGCTGAGCAGTGAAGATAGAAAGTTTCTGCCTGGCCCTGCAGCGTGTTACAG 480

Qy        481 CCCACC 486
              ||||||
Db        481 CCCACC 486



RESULT 11 from 2.rai database. 
US-10-233-150-11
; Sequence 11, Application US/10233150
; Patent No. 7270960
; GENERAL INFORMATION:
;  APPLICANT: Schummer, Michel
;  APPLICANT:  Hellstrom, Ingegerd
;  APPLICANT:  Hellstrom, Karl Erik
;  APPLICANT:  Ledbetter, Jeffrey A.
;  APPLICANT:  Hayden-Ledbetter, Martha
;  TITLE OF INVENTION: DIAGNOSIS OF CARCINOMAS
;  FILE REFERENCE: 730033.412
;  CURRENT APPLICATION NUMBER: US/10/233,150
;  CURRENT FILING DATE:  2002-09-09
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 11
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-233-150-11


  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPACRLGPLAAALLLSLLLFGFTLVSGTGAEKTGVCPELQADQNCTQECVSDSECADNLK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPACRLGPLAAALLLSLLLFGFTLVSGTGAEKTGVCPELQADQNCTQECVSDSECADNLK 60

Qy         61 CCSAGCATFCSLPNDKEGSCPQVNINFPQLGLCRDQCQVDSQCPGQMKCCRNGCGKVSCV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCSAGCATFCSLPNDKEGSCPQVNINFPQLGLCRDQCQVDSQCPGQMKCCRNGCGKVSCV 120

Qy        121 TPNF 124
              ||||
Db        121 TPNF 124



RESULT 12 from 2.rai database.
US-10-233-150-13
; Sequence 13, Application US/10233150
; Patent No. 7270960
; GENERAL INFORMATION:
;  APPLICANT: Schummer, Michel
;  APPLICANT:  Hellstrom, Ingegerd
;  APPLICANT:  Hellstrom, Karl Erik
;  APPLICANT:  Ledbetter, Jeffrey A.
;  APPLICANT:  Hayden-Ledbetter, Martha
;  TITLE OF INVENTION: DIAGNOSIS OF CARCINOMAS
;  FILE REFERENCE: 730033.412
;  CURRENT APPLICATION NUMBER: US/10/233,150
;  CURRENT FILING DATE:  2002-09-09
;  NUMBER OF SEQ ID NOS: 20
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 13
;   LENGTH: 124
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-233-150-13

  Query Match             100.0%;  Score 693;  DB 4;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MPACRLGPLAAALLLSLLLFGFTLVSGTGAEKTGVCPELQADQNCTQECVSDSECADNLK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MPACRLGPLAAALLLSLLLFGFTLVSGTGAEKTGVCPELQADQNCTQECVSDSECADNLK 60

Qy         61 CCSAGCATFCSLPNDKEGSCPQVNINFPQLGLCRDQCQVDSQCPGQMKCCRNGCGKVSCV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCSAGCATFCSLPNDKEGSCPQVNINFPQLGLCRDQCQVDSQCPGQMKCCRNGCGKVSCV 120

Qy        121 TPNF 124
              ||||
Db        121 TPNF 124

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

10.	The provisional nonstatutory double patenting rejection of claims 1-3, 5, 6, 7 and 9 as being unpatentable over claims 10-20 of copending Application No. 16/918,503 (July 01, 2020) is maintained. Claim 7 has been cancelled.
	Applicants assert “…the claims in the present application are not otherwise currently allowable, no terminal disclaimer is presently required”, see page 7 of the Remarks submitted April 26, 2021.  Applicants’ point of view has been considered, but fails to persuade in view of the scope of the claimed subject matter has not changed.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope, whereby they both read on detecting HE4 in a biological sample, which is indicative of the individual from which the sample is taken has ovarian cancer, is at risk for ovarian cancer or may develop ovarian cancer.  It is known in the art the two terms, HE and HEa are synonymous. While the copending application identifies HE4a polypeptide as SEQ ID NO: 17, the instant application’s HE4 sequence is SEQ ID NO: 2. The peptide, identified as HEa in the copending application is within Applicants’ SEQ ID NO: 2, see sequence alignment.  SEQ ID NO: 17 is underlined and italicized.  Consequently, as both sets of claims read on the detection or presence of HE4/HE4a, which is indicative of the subject suffers from, at risk for and may develop ovarian cancer.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

<210> 2
<211> 124
<212> PRT
<213> Homo sapiens

<400> 2
Met Pro Ala Cys Arg Leu Gly Pro Leu Ala Ala Ala Leu Leu Leu Ser 
1               5                   10                  15      


Leu Leu Leu Phe Gly Phe Thr Leu Val Ser Gly Thr Gly Ala Glu Lys 
            20                  25                  30          


Thr Gly Val Cys Pro Glu Leu Gln Ala Asp Gln Asn Cys Thr Gln Glu 
        35                  40                  45              


Cys Val Ser Asp Ser Glu Cys Ala Asp Asn Leu Lys Cys Cys Ser Ala 
    50                  55                  60                  


Gly Cys Ala Thr Phe Cys Ser Leu Pro Asn Asp Lys Glu Gly Ser Cys 
65                  70                  75                  80  


Pro Gln Val Asn Ile Asn Phe Pro Gln Leu Gly Leu Cys Arg Asp Gln 
                85                  90                  95      


Cys Gln Val Asp Ser Gln Cys Pro Gly Gln Met Lys Cys Cys Arg Asn 
            100                 105                 110         


Gly Cys Gly Lys Val Ser Cys Val Thr Pro Asn Phe 
        115                 120                

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



29 April 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643